Citation Nr: 1133919	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-40 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Chapter 35 Dependents' Educational Assistance (DEA) benefits in the calculated amount of $5,226.59, to include the preliminary issue of the validity of the debt.  



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1973.  The appellant is his daughter.  The appellant was awarded Chapter 35 DEA benefits due to the Veteran's permanent and total service-connected disability status.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2005 rating decision, the appellant (the Veteran's daughter) was awarded Chapter 35 DEA benefits due to the Veteran's permanent and total service-connected disability status.  The appellant's eligibility period runs from July 2005 to July 2013.  

In December 2007, the VA received an enrollment certification for the appellant from Durham Technical Community College at the full-time rate (12 credit hours) for the spring semester from January 14, 2008 to May 13, 2008.  

Prior to the start of the 2008 school year, the VA awarded the appellant Chapter 35 benefits at the full-time rate for the time period from January 14, 2008 to December 17, 2008.  The total amount paid in Chapter 35 educational benefits was $9,895.73.  See June 2010 due and paid audit.

For the time period from January 14, 2008 to December 17, 2008, the appellant withdrew from many of her courses, reducing her credit hours.
 
VA was not made aware by the school or the appellant of the full extent of the appellant's withdrawal from her courses and credit hours until May 2009.  This change resulted in the creation of an overpayment of Chapter 35 benefits.   

In August 2009, the appellant was sent a DMC notice of overpayment of Chapter 35 educational benefits in the amount of $5,226.59.  The overpayment amount of $5,226.59 represented the difference between the full-time rate paid to her ($9,895.73) and the reduced rate ($4,688.33) that she was entitled to receive for the courses she actually attended, with consideration of interest and administrative fees as well.  

In September 2009, the appellant requested a waiver of this overpayment.  She also submitted an accompanying Financial Status Report (FSR, VA Form 20-5655).

In June 2010, the Committee denied the Appellant's waiver request.  The Committee held that although there was no indication of fraud, misrepresentation, or bad faith on behalf of the appellant, recovery of the overpayment by the VA would still not be against equity and good conscience.  This denial was confirmed in the August 2010 statement of the case.  The appellant subsequently perfected the appeal to the Board.  The Committee reasoned the appellant should have known by the exercise of reasonable care she was not entitled to payment for a class she did not enroll in.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

In written correspondence dated in June 2010, the appellant essentially argued that there were compelling and mitigating reasons for her withdrawal from the aforementioned courses.  The Board notes that there is no discussion of the appellant's mitigating circumstances in the Committee's decision or the Statement of the Case.  

The educational assistance allowance paid to eligible dependents of veterans under Chapter 35, Title 38, United States Code, will be reduced or terminated on the last date of attendance if the individual withdraws from courses with mitigating circumstances.  38 C.F.R. §§ 21.3135, 21.4135.  If there are no mitigating circumstances, the educational allowance will be reduced or terminated as on the first day of the term in which the withdrawal occurs.  38 C.F.R. 
§ 21.4135.

Inasmuch as the RO has not considered the matter of whether there were mitigating circumstances, the appellant's claim must be remanded in order to clarify the matter.  

Additionally, if the RO determines the assessed overpayment was properly created, the appellant should be requested to submit current financial information, with supporting documentation in regards to her contention that recovery of the overpayment would cause undue financial hardship.  


Accordingly, the case is REMANDED for the following action:

1. The RO should determine whether there were mitigating circumstances for the education term in question (January 14, 2008 to December 17, 2008), specifically determining whether the appellant could not pursue her program of education during this time.  Consideration of the appellant's correspondence dated June 14, 2010 (notice of disagreement) should be undertaken.  

The RO should also request the appellant to complete a Financial Status Report (VA Form 20-5655).

If the RO finds that supporting documentation is necessary in order to consider the mitigating circumstances, the appellant should be requested to submit additional evidence.  

2.  Thereafter, the RO should view the educational folder, and ensure that no other development action, in addition to that directed above, is required.  If further action is required, the RO should undertake it before further adjudication of the claim.  

3.  The RO should adjudicate the issue of creation of the debt based on an overpayment of education benefits.  This adjudication should include consideration of whether "mitigating circumstances" have been found, and consideration of the appellant's notice of disagreement and additional evidence received since the August 2010 statement of the case.  

4.  To the extent the RO continues to find the debt to be valid, the issue of waiver of recovery of the overpayment should be readjudicated by the Committee, to include whether recovery of the assessed overpayment would cause undue financial hardship.  

5.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the RO should issue a supplemental statement of the case on the issue of creation of the debt and on the issue of waiver of recovery of an overpayment, as appropriate, based on the procedural history of the case subsequent to this remand.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The appellant should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


